DETAILED ACTION
	This Office Action is based on application 17/107,229 filed 30 November 2020.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-11, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DAYAL et al (US Patent 11,086,545).

DAYAL teaches:
Claims 1, 11, and 18: A method/medium/apparatus comprising: 
determining whether one or more of a plurality of data blocks in a first snapshot of a storage volume have changed relative to a plurality of data blocks in a second snapshot of the storage volume (Fig 12, Step 1206 – determine new set of data chunks {analogous to ‘determining whether one or more of a plurality of data blocks … have changed’}; Col 27, Lines 32-57 – “for a file, a new set of data chunks included in the snapshot {‘first snapshot’} to upload but are not included in the cloud base snapshot {‘second snapshot’} is determined); 
generating a respective data structure for each of the plurality of data blocks in the first snapshot, wherein the data structure comprises data content of the corresponding data block of the first snapshot only if the corresponding data block has changed relative to the second snapshot (Fig 12, Step 1208 – Upload the new set of data chunks as L0 data chunk objects; Step 1210 – Generate and upload corresponding L1 chunk list object {‘data structure’}; Col 28, Lines 1-8 – data chunks to be uploaded are compressed and encrypted from original chunks {thus, the data content is ‘generated’}; Col 29, Lines 36-60; Col 27, Lines 47-52 – “because snapshots store delta data relative to each previously generated snapshot, data for any offsets in the base snapshot which haven’t been overwritten … need not be uploaded to the bucket {‘remote storage’} again); and 
transmitting the data structures to a remote storage system, wherein the remote storage system generates a copy of the first snapshot based at least in part on the data structures (Fig 12, Step 1208 – Upload the new set of data chunks as L0 data chunk objects; Step 1210 – Generate and upload corresponding L1 chunk list object {‘data structure’}; Col 30, Lines 50-57 – after the process is completed, the cloud replication snapshot table is updated to indicate that the snapshot has been replicated to the cloud); 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Col 3, Lines 18-23 – embodiments may be implemented in numerous ways including via instructions on a memory coupled to a processor).

Claims 6 and 16: The method/medium of each respective parent claim, wherein each of the data structures comprises at least one of: a data array field; a length field; an offset field; and a hash field (Col 24, Lines 17-43 – L1 chunk list objects may include | offset: <SHA1>_<jobId> |).  

Claims 7 and 17: The method/medium of each respective parent claim, wherein said generating comprises: in response to determining that a given one of the data blocks in the first snapshot has not changed relative to the second snapshot, setting the length field of the data structure to indicate to the remote system that no data content is being transmitted (Col 28, Lines 32-48 – chunk list objects are initially marked ‘non-dirty’; Col 27, Lines 32-67 – when determining a set of data chunks to upload and not included in a base snapshot, a list of dirty offsets is constructed; chunk map metadata may include a ‘dirty’ indicator {analogous to ‘setting {a} length field to indicate to the remote system that no data content is being transmitted’}). 

Claim 8: The method of claim 1, wherein said transmitting comprises at least one of: encrypting at least a portion of each of the generated data structures; and compressing at least a portion of each of the generated data structures (Col 28, Lines 1-8 – data chunks to be uploaded are compressed and encrypted from original chunks).  

Claim 9: The method of claim 1, wherein the second snapshot was generated at an earlier time than the first snapshot (Col 10, Lines 38-57 – successive snapshots may be stored as incremental snapshots or delta representations of older snapshots).  

Claim 10: The method of claim 1, wherein the copy of the first snapshot is generated by the remote storage system further based on a copy of the second snapshot stored on the remote storage system and the transmitted data structures (Col 8, Lines 31-40 – if a base snapshot exists, the replication engine is configured to send only new data of the snapshot that is not already stored at the bucket for the base snapshot).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 5, 12, 13, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAYAL in further view of PERSHIN et al (US PGPub 2010/0049930).

	With respect to Claims 2, 12, and 19, DAYAL discloses the method/medium/apparatus of each respective parent claim.
	DAYAL may not explicitly disclose wherein said determining comprises: computing a first set of hash values based on the plurality of data blocks in the first snapshot; and comparing the first set of hash values to a second set of hash values previously computed based on the plurality of data blocks in the second snapshot.  
	However, PERSHIN further discloses wherein said determining comprises: computing a first set of hash values based on the plurality of data blocks in the first snapshot; and comparing the first set of hash values to a second set of hash values previously computed based on the plurality of data blocks in the second snapshot (¶[0043] – hashes from a hash file {‘a second set of hash values previously computed based on the plurality of data blocks in the snapshot’} are compared to newly computed hashes {‘computing a first set of hash values’} for the source system).  
DAYAL and PERSHIN are analogous art because they are from the same field of endeavor of snapshot management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DAYAL and PERSHIN before him or her, to modify the identification of changed data blocks of DAYAL to include comparing hashes as taught by PERSHIN.  A motivation for doing so would have been to enable comparison of blocks using ‘relatively small’ data that provides robust detection of differences between blocks while not requiring excessive storage or calculation times (¶[0025]).  Therefore, it would have been obvious to combine DAYAL and PERSHIN to obtain the invention as specified in the instant claims.

	With respect to Claims 3, 13, and 20, the combination of DAYAL and PERSHIN disclose the method/medium/apparatus of each respective parent claim.
	PERSHIN further discloses generating an output file comprising the first set of hash values, wherein the output file is stored separately from the data content of the plurality of data blocks in the first snapshot (¶[0027] – hashes may be stored in a hash file on target datastore 50).

	With respect to Claims 5 and 15, the combination of DAYAL and PERSHIN disclose the method/medium of each respective parent claim.
	PERSHIN further discloses wherein the first set of hash values and the second set of hash values are computed using a secure hash algorithm (¶[0025] – may specific hashing algorithms may be using including SHA-256 {analogous to a ‘secure hash algorithm’}).  

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAYAL in further view of PERSHIN et al (US PGPub 2010/0049930) and TERRY et al (US PGPub 2007/0266037).

	With respect to Claims 4 and 14, the combination of DAYAL and PERSHIN disclose the method/medium of each respective parent claim.
	DAYAL and PERSHIN may not explicitly disclose wherein said comparing comprises: determining that a given hash value in the first set is equal to a corresponding hash value in the second set; and obtaining the data block associated with the given hash value from the first snapshot and the data block associated with the corresponding hash value from the second snapshot to determine whether the data block has changed.
	However, TERRY discloses wherein said comparing comprises: determining that a given hash value in the first set is equal to a corresponding hash value in the second set; and obtaining the data block associated with the given hash value from the first snapshot and the data block associated with the corresponding hash value from the second snapshot to determine whether the data block has changed (¶[0252] – if the full hash values match, the complete cluster data is also compared).
DAYAL, PERSHIN, and TERRY are analogous art because they are from the same field of endeavor of snapshot management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DAYAL, PERSHIN, and TERRY before him or her, to modify the identification of changed data blocks of the combination of DAYAL and PERSHIN to include further comparing the data blocks if the hash values are equal as taught by TERRY.  A motivation for doing so would have been to eliminate the number of false positives that may result in comparing hash values thus preventing potential data loss.  Therefore, it would have been obvious to combine DAYAL, PERSHIN, and TERRY to obtain the invention as specified in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure further teach related storage systems that generate and maintain incremental snapshots (aka delta snapshots or snapshot lineages).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137